Opinion by
Mr. Justice Green:
The question principally discussed in this case has been decided in Livingood’s Appeal, in which the opinion has just been filed, ante, 323.
*328This appellant alleges, in addition, that there was error in allowing the landlord’s claim of rent. The commissioner finds there was due to the landlord for rent $420.30, and says: “Neither is the claim of the landlord objected to or disputed.” An exception was filed by the present appellant, however, to the allowance of anything more than $250 rent; and an assignment of error is filed alleging error in that more rent was allowed than was due.
The ground of the appellant’s claim appears to be that the personal property sold was on the farm only, and, therefore, the rent of the farm alone in arrears was entitled to a preference. The record does not disclose the particulars of tire property sold, nor where it was- found.
The testimony, however, establishes that the farm and lime-kilns were run together by the defendant; that the two properties were adjoining, and no fence between them, and that the horses and wagons were used at the limekilns as well as on the farm. John L. Fritz testified to this, and we can discover no opposing testimony.
In view of these facts, we see no reason for questioning the correctness of the commissioner’s report upon the claim for rent. As the amount of rent found due is more than enough to exhaust the fund, the entire balance will be allowed to that claim.
Decree affirmed as to the allowance of rent at tire cost of the appellant, and record remitted, with direction to distribute the balance of the fund in court to the claim for rent.